UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6502


DEMETRIUS L. GREEN,

                    Plaintiff - Appellant,

             v.

MS. CAPERS, Jail Administrator; MR. BROOKS, Jail Guard; MS. ELMORE, Jail
Guard,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. David C. Norton, District Judge. (8:16-cv-00126-DCN-JDA)


Submitted: June 22, 2017                                          Decided: June 27, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetrius L. Green, Appellant Pro Se. Michelle Parsons Kelley, RICHARDSON
PLOWDEN, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Demetrius L. Green seeks to appeal the district court’s order adopting in part and

rejecting in part the magistrate judge’s recommendation, granting in part and denying in

part Defendants’ motion for summary judgment, and remanding the matter to the

magistrate judge for further discovery. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-46 (1949). The order Green seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction and deny as moot Green’s motion for extension of time to file an informal

reply brief. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2